Citation Nr: 1212031	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in November 2011 when the issue was remanded for further development.  

During the course of this appeal it became unclear as to whether the Veteran wanted a hearing before a member of the Board.  In a September 2011 letter, his representative informed the Board that he did not want a hearing and requested that the Board proceed with the case.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran's chronic bilateral foot disorder was manifested during military service or for many years thereafter; it also does not show that the Veteran's chronic bilateral foot disorder is otherwise related to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Dr. J.M.M., a podiatrist.  The appellant was afforded VA medical examinations in January 2011 and December 2011.

In November 2011 the Board remanded the issue for the Veteran to be afforded a VA medical examination.  Subsequently, in December 2011 the Veteran was afforded a VA medical examination.  

The Veteran, through his representative, in January 2012, argues that the December 2011 VA examination is inadequate because it did not address the question of whether there was clear and unmistakable evidence that the Veteran's condition preexisted service and whether there was clear and unmistakable evidence that his foot condition was not aggravated by service.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran.  The Veteran did not indicate prior to the January 2012 statement from the representative that his foot disorder may have preexisted service and, as discussed further below, the presumption of soundness has not been challenged by VA.  Therefore, the questions posed by the Veteran's representative, which are necessary for VA to rebut the presumption of soundness, are inapplicable to the current case and the VA examination is adequate. 

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the November 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In January 2008, VA received the Veteran's claim for service connection for "the stress fractures that I had in basic training."  He explained that VA has fitted him for orthopedic shoe supports and he has multiple painful foot problems.  

Service treatment records document that in June 1987 the Veteran complained of foot pain of five days duration.  He reported that symptoms increased with weight bearing.  Assessment was stress reaction of the 2nd and 3rd metatarsals / metatarsalgia.  Spenco insoles with navicular pads were prescribed.  He was put on a three day profile to run/walk at his own pace up to one mile.  A March 1990 report of medical examination for the purpose of separation from active service includes that he had a normal clinical evaluation of his feet.  In the associated report of medical history he indicated that he did not then have nor had ever had foot problems.  

In February 2005 the Veteran reported that he had arch supports since service and that he has a stress fracture in the arch of both feet without support.  He requested assessment of his feet for arch supports.  In March 2005 the Veteran was diagnosed with plantar fasciitis.

In April 2005 the Veteran reported that he had stress fractures while in basic training and has had his current pair of insoles since 1987.  Objective examination of the Veteran's feet revealed intact arches and minimally tender midfeet.  His gait was not antalgic.  There were no devices being used.  He was diagnosed with post stress fractures of both feet with residual pain syndrome.  A pair of Spenco insoles were ordered.

In November 2006 the Veteran was diagnosed with plantar fasciitis.

The Veteran was examined by a private podiatrist in May 2009.  The podiatrist diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis.

In another private podiatrist treatment note dated in May 2009 the Veteran was reported to complain of possible stress fracture bilateral feet.  He indicated that he wore orthotics for 20 years starting in 1987 and that he was provided Dr. Scholl's inserts from VA that did not help.  The Veteran indicated that both feet hurt equally and that the pain was mostly in the arch.  He sought a prescription for custom orthotics.  The Veteran was diagnosed with bilateral pes planus, bilateral plantar fasciitis, and mild degenerative joint disease talo-navicular joint (TNJ), bilaterally.  Sensory examination was all within normal limits.  Deep tendon reflexes were normal and there were no pathological reflexes.  There was no evidence of Tinel's or Villeix's.  There was no anesthesia, hyperaesthesia, or paraesthsia.  The skin was normal and muscle tone was within normal limits.  There was pain on palpation of the plantar medial arch bilaterally.  X-rays revealed DD, medial oblique, lateral, bilateral and degenerative joint disease TNJ bilateral.  

In June 2009 the Veteran sought inserts for his shoes.  He indicated that medication (etodolac) helped with the pain and reported that x-rays were done of the feet in May when he saw a private podiatrist.  The feet were noted to have good pulses and no discoloration to toenails.  The range of motion was intact and there was no swelling or redness.  The feet were nontender to palpation.

In September 2009 a private podiatrist noted that the Veteran indicated that his heel pain was under control with the custom orthotics.  The private podiatrist reported in December 2009 that he added additional padding in the arch of the Veteran's orthotics.

In January 2011, the Veteran was afforded a VA Compensation and Pension (C&P) examination of his feet.  A diagnosis of bilateral pes planus was rendered.  The examiner concluded that his current bilateral pes planus was "less likely related to the bilateral foot pain" that the Veteran had during service.  The examiner explained that there was no chronicity of the condition while the Veteran was in service and the separation examination in March 1990 was negative for any foot condition and there was no history of any foot trouble during the separation examination.  There was no documentation of any foot condition after discharge from service until four or five year prior to the examination.  The examiner noted that the assessment in April 2005 was based on the history given by the Veteran.  The examiner then added the following sentence:  "Also, The stress reaction of the feet while in service does not cause pes planus condition, and usually the pesplanus (sic) condition is congenital, and the stress fractures may be the result of pesplanus (sic) condition."

In December 2011 the Veteran was afforded a VA C&P examination of his feet.  The Veteran reported that he first had trouble with his feet while in service and that he was issued inserts.  He stated that he had trouble with his feet since service.  The examiner noted that the Veteran had been diagnosed with metatarsalgia in the past and that a private practitioner had diagnosed the Veteran in May 2009 with plantar fasciitis, bilateral.  After physical examination and x-ray examination the Veteran was diagnosed with mild pes planus.

After review of the medical records, taking a history, and performing a physical examination, the examiner rendered the opinion that the Veteran's bilateral pes planus was less than likely not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge.  The natural progression of the disorder was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner noted that the Veteran's feet were not noted to have any stress fractures in service and that the shoe inserts provided in service for the Veteran's complaints would have been different than those for his current condition.  The examiner reported that the private podiatry notes reveal a different type of condition than that noted in service.  The examiner noted that the Veteran's pes planus was more than likely related to the Veteran's occupation post service that required many hours of standing and walking, and less than likely related to the metatarsalgia/stress reactions that resolved in service and are not evident currently.

The Board finds that entitlement to service connection for a bilateral food disorder is not warranted.  Service treatment records reveal that the Veteran complained of foot pain lasting five days in June 1987.  He was diagnosed with stress reaction of the 2nd and 3rd metatarsals / metatarsalgia, was prescribed insoles, and was placed on a profile for three days.  Subsequently, on examination at discharge from service, the Veteran was found to have normal feet and the Veteran did not report any foot disorders on an associated report of medical history.  Post service treatment records do not reveal any complaint, diagnosis, or treatment for any foot disorder until February 2005, many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Post service treatment records reveal diagnoses of bilateral pes planus, bilateral plantar fasciitis, and mild degenerative joint disease TNJ, bilaterally.  However, there is no indication in the post service treatment notes that any current foot disorder is related to the Veteran's active service.  After examination in January 2011 the Veteran was diagnosed with bilateral pes planus.  The examiner noted that the Veteran's bilateral pes planus was less likely related to the bilateral foot pain experienced by the Veteran during service.  The examiner reasoned that there was no chronicity of the condition in service or since separation from service.  In addition the examiner noted that pes planus is usually a congenital condition.  After examination in December 2011 the Veteran was again diagnosed with pes planus.  The Board acknowledges that the examiner indicated that stress fractures may be the result of pes planus; however, the service treatment records do not reveal any foot conditions at the time of the Veteran's separation from service or for many years thereafter.  The examiner rendered the opinion that the Veteran's pes planus was not the result or permanently aggravated by the Veteran's actives service.  The natural progression of the disorder was not altered or worsened by the Veteran's active service.  The examiner indicated that the shoe inserts provided for the Veteran's in service injury would have been different than the ones he was currently provided.  The examiner noted that conditions diagnosed by the private physician were different from those which the Veteran had in service, that the Veteran's pes planus was more than likely related to his post service occupation, and that it was less than likely related to the metatarsalgia/stress reactions that resolved in service.  

The Veteran, through his representative, in a statement received in January 2012 indicated that in adjudicating the appeal it should be considered whether there is clear and unmistakable evidence that his foot condition pre existed service and whether there is clear and unmistakable evidence that his food condition was not aggravated by service.  The Board notes that the Veteran, in this statement, in essence, addresses the criteria regarding rebutting the presumption of soundness.  The Board notes that this is the first indication from the Veteran that his condition may have preexisted service.  In the analysis above, the Board has afforded the Veteran the presumption of soundness at entry to active service with regard to his claimed bilateral foot disorder as there was no indication of any foot disorder on the induction examination.  38 C.F.R. § 3.304(b) (2011); and see Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.).  As such, there is no prejudice to the Veteran in presuming him sound at entry to active service.

As the preponderance of the evidence is against a finding that the Veteran's bilateral foot disorder, currently diagnosed as bilateral pes planus, is related to the Veteran's active service, including his treatment for a stress reaction in service, entitlement to service connection for a bilateral foot disorder is denied.


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


